DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
Applicant's amendments and remarks, filed on 08/18/2020, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claims 1, 2, 4, 6, 10, 20-23, 32, and 33 are under examination. 
Claims 21-33 are newly added. Claims 24-31 are withdrawn.
Claims 3, 5, 7-9, 11-19 are cancelled. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to U.S. Provisional Patent Application No. 62/237,467, filed 10/05/2015, is acknowledged. 

Withdrawn Rejections
The rejection of claims 1, 2, 4, 6, 10, 20-23, 32, and 33 under 35 U.S.C. 101 is withdrawn in view of applicant’s amendments to claims 1 and 20, which do generically recite the use of “machine learning” but, more importantly, now integrate the judicial exception into a practical application. 
The rejection of claims 1, 2, 10, 20-23, 32, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Badini et al. (Agriculture, Ecosystems and 

Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 1, 2, 4, 6, 10, 20-23, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”). Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include: A) Partial structure; B) Physical and/or chemical properties; C) Functional characteristics; D) Known or disclosed correlation between structure and function; E) Method of making; and F) Combinations of A-E. See also MPEP 2163. 
In this case, claims 1 and 20 require, inter alia, generating, including machine learning at the one or more computing devices, a simulation of the grow cycle of the crop, running, at the one or more computing devices, the simulation to predict growth of the crop at specific time intervals of a grow cycle. However, instant specification does not disclose how the machine learning is used to simulate crop growth.  A review of paragraph [0035] merely lists the known types of machine learning algorithms.   As such, the specification fails to provide evidence that applicant has actually disclosed the requisite machine learning algorithms such that the artisan would know how to achieve the intended result (simulating crop growth) for the full scope of cancers being claimed. The specification does not need to spell out every detail of the invention, but the possession requirement demands that the written description show that the inventor actually invented what is claimed. One of ordinary skill in the art would also understand that growth simulation models require different parametric considerations depending on the type of crops being modeled (e.g. plants, fruits, vegetables, etc.) as well as the nature of the agroclimatic conditions. Such models and correlations are not trivial in nature, and this position is supported by Badini et al. (1997, 64: 233-244). See at least page 234, entire, Section 2.2, and Section 2.3. However, a review of the specification does not even provide any teaching for simulation of specific types of crops. As such, the instant specification fails to disclose the requisite computational steps and quantitative information that is required in order to realize the claimed functionality. 
For the reasons discussed above, the specification does not satisfy the written description requirement with respect to the full scope of what is being claimed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 


Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4, 6, 10, 20-23, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 20 are also rejected due to said dependency. 
Claims 1 and 20 recite “generating, including machine learning, at the one or more computing devices, a simulation of the grow cycle of the crop.” It is unclear what limiting effect is intended by the addition of phrase “including machine learning” in the context of the claimed generating step such that one of ordinary skill in the art would know what is actually encompassed by this term. In other words, it is unclear if “machine learning” is 
Claims 1 and 20 recites “in response to determining that no deficiency appears in the checked results, completing the grow cycle.” It is unclear whether “the grow cycle” is referring to completing the simulation of the grow cycle (previously recited in the claims) or completing an actual grow cycle (i.e. physical grow cycle). Clarification is requested via amendment. 
Claims 1 and 20, as amended, recite the term “resource allocator”. It is unclear as to the metes and bounds of this term such that one of skill in the art would recognize what structural limitation is intended based on common knowledge in the art. While the specification does mention that the system “makes resource allocation adjustments”, examples are not limiting definitions and the specification does not correlate any specific structures with the claimed resource allocators. Clarification is again requested via amendment. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619